EXHIBIT I
Claim Chart U.S. Patent No. ͹,ͳ͵Ͳ,ͱ͹Ͱ:


Claims            ‘   Patent                     SAKA‐mini‐MAX

Claim             An apparatus for use in rope Mumford offers for sale and sells the SAKA‐
                  climbing comprising:         mini‐MAX, which is an apparatus for use in
                                               rope climbing.

                  an elastic cord having a fixed The SAKA‐mini‐MAX includes a “super
                  end and a free end defining a stretch bungee” having fixed end and a free
                  length;                        end defining a length.




                                                    free end of             fixed end of
                                                    elastic cord            elastic cord


                  a load bearing member having a The SAKA‐mini‐MAX includes a load
                  hollow core open at an aperture, bearing member having a hollow core open
                                                   at an aperture:
                                                     aperture




                                                  load bearing
                                                  member having
                                                  hollow core




{claim chart: }
Claim Chart U.S. Patent No. ͹,ͳ͵Ͳ,ͱ͹Ͱ:


                  wherein the fixed end of the The fixed end of the elastic cord of the
                  elastic cord is secured relative to SAKA‐mini‐MAX is secured relative to the
                  the load bearing member,            load bearing member. The fixed end of the
                                                      elastic cord is knotted and protrudes from
                                                      the load bearing member, which is
                                                      furthermore consistent with a potential
                                                      embodiment disclosed in Col. , ll. ‐ of
                                                      the ‘    Patent.

                  an interior portion of the length   The elastic cord of the SAKA‐mini‐MAX has
                  of the elastic cord extends from    an interior portion of the length extending
                  the fixed end through the           from the fixed end through the hollow core
                  hollow core to the aperture, and    to the aperture, and an exterior portion of
                  an exterior portion of the length   the length of the elastic cord extends
                  of the elastic cord extends         through the aperture to the free end external
                  through the aperture to the free    to the load bearing member.
                  end external to the load bearing
                  member;
                                                          aperture



                                exterior portion
                                of elastic cord
                                extending
                                through
                                aperture to the
                                free end


                                                                                 interior portion
                                                                                 of elastic cord
                                                      free end of
                                                                                 extending from
                                                      elastic cord
                                                                                 fixed end
                                                                                 through hollow
                                                      fixed end of               core to aperture
                                                      elastic cord




                  an ascender secured to the load The SAKA‐mini‐MAX includes an ascender
                  bearing member adjacent to the secured to the load bearing member
                  aperture; and                   adjacent the aperture.




{claim chart: }
Claim Chart U.S. Patent No. ͹,ͳ͵Ͳ,ͱ͹Ͱ:




                                             aperture


                                             ascender




                                             load bearing
                                             member




                  a foot attachment depending The SAKA‐mini‐MAX includes a foot
                  from the load bearing member. attachment depending from the load
                                                bearing member.




                                             load bearing
                                             member


                                             foot
                                             attachment




{claim chart: }
